Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 5 July 2022. The objection to claim 10 is withdrawn since the claim does include a comma. Upon reconsideration, the 35 USC 112(a) rejection over claim 20 is withdrawn since line 30 on page 9 states “magnetic core comprises a metal oxide selected…” and the listed Markush group include CrO2. Thus the originally filed specification does describe the subject matter of claim 20. 
The amendments to the specification has overcome the objections to the disclosure  and the 35 USC 112(a) rejections over claims 5, 14 and 18. The amendments to the claims have overcome the 35 USC 1010 rejections; all the 35 USC 112 rejections; the rejections over canceled claim 15; the 35 USC 103 art rejections over claims 1-7, 9, 16-18, and 20; and the 35 USC 102 art rejections over claims 1-10, 17 and 19. Applicants have rewritten canceled claim 15 as new claim 21. Thus the previous rejections over claim 15 now apply to new claim 21. Applicant's arguments with respect to the art rejections over clams 11 and 21 and the objection over claim 10 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Drawings
	The drawings are objected to because figures 6-8 are in color. Applicants have met all the any of the requirements for color photographs/drawing to be accepted, but a decision on the petition to accept color drawings has not yet been made. If the petition is accepted, the drawings of 16 August 2019 will be accepted. 
Specification
The disclosure is objected to because of the following informalities: 
Page 9, line 30 through page 10, line 6 defines the composition of the magnetic core. This section of the specification states the core comprises a metal oxide selected from the group consisting of (i) iron oxide, (ii) ferrite…, (iii) mixed ferrites…, (iv) metals and metal alloys from the group consisting of Co, Ni, Fe, Nd, AlNiCo, FeNi, SmCo and NdFeB and (v) further oxide, such as e.g. CrO2. The group (iv) magnetic material are not oxides and thus should not be in the disclosed Markush Grouping. It is suggested to replace “metal oxide” with “material” to overcome this objection.
In addition, in line 6 on page 10, applicants should use either “such as” or “e.g”, not both since these two terms are synonyms. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This claim has been amended to now teach the magnetic core can comprise oxides of AlNiCo, FeNi, SmCo or NdFeB. The originally filed disclosure teaches the magnetic core can comprise alloys of AlNiCo, FeNi, SmCo and NdFeB. These newly claimed oxides are new matter. 
It is noted that while the disclosure of “further oxides” supports the newly claimed oxides of Co, oxides of Ni, oxides of Fe and oxides of Nd, which are all known magnetic metal oxides, these new claimed oxides of AlNiCo, FeNi, SmCo or NdFeB either cannot exist or are non-magnetic. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim is indefinite since it now includes oxides of AlNiCo, FeNi, SmCo or NdFeB either cannot exist or are non-magnetic. In addition, the newly claimed Markush includes both “iron oxide” and “oxides of Fe”, which are a duplicate citation of the same material and thus is improper  Markush terminology. This also makes the claim indefinite. 
Claim Rejections - 35 USC § 102
	Claims 11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 5,763,085.
	This reference teaches a particles having a core, which can be magnetic, having two coatings thereon, where the first coating is applied to the surface of the core and the second coating is applied to the surface of the first coating and has a different composition than the first coating. Column 8, lines 16-25 teaches a white particles of a magnetic Fe3O4 core, a first coating is silica (SiO2) and a second coating of silver. Silver has a higher refractive index than silica. The reference implicitly teaches these two coatings mask the black coloring of the magnetic Fe3O4 core since the taught particle is white in color (col. 2, line 64-col. 3, line 11) Thus this particle implicitly teaches the method of claim 21.
	Examples 1 and 2 teach particles having a magnetic core, a silica first layer and a titania (TiO2) second layer and the method for making these particle. The taught method is identical to that of claim 11. The particle of example 1 has an iron carbonyl powder core of 1.8 microns; a silica layer of 0.18 microns and a titania layer of 0.16 microns. The particle of example 2 has an iron nitride core of 0.8 microns; a silica layer of 0.11 microns and a titania layer of 0.10 microns. Iron nitride and iron carbonyl powder produced by BASF are both magnetic particles and the iron carbonyl powder produced by BASF is a fine and pure iron powder. Titania is known in the art to have a higher refractive index than silica.  Thus reference teaches the processes of claims 11 and 21. 
	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2015/0147537.
	This reference teaches composite powder particles of a core layer, or particle, a first layer on the core and a second layer on the first layer, where the second layer has a higher refractive index than the first layer. The examples and paragraphs [0090]-[0098] teach the method for making the taught powder particles and this process is identical to that of claim 11. The reference teaches the claimed process.
Claim Rejections - 35 USC § 103
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent application publication 2015/0147537.
	As discussed above, this reference teaches the claimed process for forming a composite powder particles of a core layer, or particle, a first layer on the core and a second layer on the first layer, where the second layer has a higher refractive index than the first layer by applying a first coating of a first material to the core and then applying the second layer to the first layer. Paragraphs [0020] and [0067] teaches the core can be composed of metallic nickel or chromium, both which are magnetic and thus the reference suggest the claimed core. Paragraphs [0013] and [0077] teach that particles having this structure are white which means that the combination of the first and second coatings mask the color of the core layer, since the taught cores are not white in color. The reference suggests the claimed method.  
Response to Arguments
	Applicants did not present any arguments with respect to the methods of claims 11 and 21 (original claim 15). These claims do not include the argued polymerizable dental material and thus the arguments with respect to this dental material do not overcome the rejections over claims 11 and 21. 
Allowable Subject Matter
	Claims 1, 3-8, 10 and 16-20 are allowable.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
There is no teaching or suggestion in the art of record of a polymerizable dental material comprising at least one radically polymerizable compound and the magnetic particles defined in the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/28/22